                 Case 3:18-cv-02289-JFS Document 25 Filed 06/27/19 Page 1 of 8



The Employment Law Firm
Cynthia L. Pollick, LLM                                                                                      Attorney for Plaintiff
I.D. No.: 83826
363 Laurel Street
Pittston, PA 18640
(570) 654‐9675
_____________________________________________________________________________________________________________________________________________________________


                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HEATHER BIRD                                                            :
                                                                        :
            Plaintiff                                                   :             JURY TRIAL DEMANDED
                                                                        :
            v.                                                          :
                                                                        :
BOROUGH OF MOOSIC,                                                      :               DOCKET NO: 18‐2289
RICHARD JANESKO, Individually,                                          :
                                                                        :                    (Judge Saparito)
            Defendants                                                  :

                                                     AMENDED COMPLAINT1

            NOW comes the Plaintiff, HEATHER BIRD, by her attorney, Cynthia L.

Pollick, Esquire, and files the following Amended Complaint against

Defendants and avers as follows:

                                                                     PARTIES

            1.          Plaintiff, HEATHER BIRD, is a part‐time police officer for the

Defendant BOROUGH OF MOOSIC. She resides in Lackawanna County.

            2.          Defendant, BOROUGH OF MOOSIC, has a principal office located at

715 Main Street, Moosic Pennsylvania 18507.


1Pursuant to the Amended Case Management Order, Plaintiff had until June
30, 2019 to amend her Complaint. (Doc. No. 24).

                                                                             1
           Case 3:18-cv-02289-JFS Document 25 Filed 06/27/19 Page 2 of 8




      3.      Defendant, RICHARD JANESKO is the Police Chief of BOROUGH OF

MOOSIC, and has a principal office located at 715 Main Street, Moosic

Pennsylvania 18507.

      4.      At all times in question, Defendants were acting under color of

state law when they engaged in official policy, custom, and decisions to

deprive Plaintiff’s First Amendment rights of free speech.

      5.      Defendant, BOROUGH OF MOOSIC, failed to train its officials to not

to retaliation against citizens when they engaged in free speech.

      6.      Defendant, BOROUGH OF MOOSIC, acquiesced in all actions taken

by its public officials and personnel.

                                  JURSIDICTION

      7.        This action is brought and jurisdiction lies pursuant to 42 U.S.C.

§ 1983 for constitutional violations of Plaintiff’s rights pursuant to the First

Amendments right of free speech. 28 U.S.C. § 1331. Plaintiff also asserts state

claims for which there is supplemental jurisdiction. 28 USCS § 1367.

                                  COUNT I
                        FIRST AMENDMENT VIOLATION
                          PLAINTIFF v. DEFENDANTS

      8.      Plaintiff hereby incorporates by reference paragraphs one (1)

through seven (7) as if set forth herein at length.




                                         2
           Case 3:18-cv-02289-JFS Document 25 Filed 06/27/19 Page 3 of 8




      9.      In 2004, Plaintiff was hired as a part‐time Police Officer for the

BOROUGH OF MOOSIC. She has been working as a part‐time Police Officer for

over 14 years.

      10.     On or about June 13, 2018, Defendant BOROUGH OF MOOSIC

illegally hired three (3) full‐time male employees in violation of the Civil

Service Commission rules and regulations.

      11.     Defendant BOROUGH OF MOOSIC did not provide any notice of

the open positions.

      12.     Defendant BOROUGH OF MOOSIC did not use the Civil Service

Commission in the hiring of these three (3) full‐time male officers.

      13.     No Civil Service Commission test was ever given for the full‐time

positions that were filled.

      14.     On or about June 14, 2018, Plaintiff spoke out about the illegal

hiring and preferential treatment for males to the Police Chief.

      15.     In direct retaliation for speaking out on the illegal misconduct,

Plaintiff’s hours have been reduced and she has not been assigned special

duty shifts while other newly hired male part‐time Police Officers have been

given such assignments. This has cost her a loss of pay.

      16.     Plaintiff also has been subjected to her male co‐workers yelling at

her and refusing to provide backup on police calls.


                                        3
          Case 3:18-cv-02289-JFS Document 25 Filed 06/27/19 Page 4 of 8




      17.    Plaintiff has no official duty to report official misconduct. 2

      18.    Plaintiff was acting as a citizen when she reported the official

misconduct of Borough officials.

      19.    Plaintiff’s job duties as a municipal Police Officer is to enforce the

criminal and vehicle code of Pennsylvania not report official misconduct.

      20.    Plaintiff’s free speech is a matter of public concern.

      21.    Plaintiff was speaking as a citizen when she protested the illegal

hiring.

      WHEREFORE, Plaintiff seeks all remedies available pursuant to U.S.C. §

1983, including lost wages, compensatory damages, emotional distress,

punitive damages against Individual Defendant only, attorney fees and costs,

pre‐ and post‐ interest, delay damages.

                                COUNT II
                 RETALIATION FOR FILING THIS COMPLAINT
                        PLAINTIFF V. DEFENDANTS

      22.      Plaintiffs hereby incorporate by reference paragraphs one (1)

through twenty‐one (21) as if set forth herein at length.

      23.      Plaintiff has no official duty to file this lawsuit.


2 This district has held that exposing corruption is protected and a matter of
public concern. Keslosky v. Borough of Old Forge, 2009 U.S. Dist. LEXIS 78212
(Judge Munley); Feldman v. Philadelphia Hous. Auth., 43 F.3d 823 (3d Cir. Pa.
1994).

                                           4
        Case 3:18-cv-02289-JFS Document 25 Filed 06/27/19 Page 5 of 8




      24.       Plaintiff filed this lawsuit as a citizen on or about 11/29/2018.

      25.       Plaintiff’s lawsuit focuses on a matter of public concern since it

dealt with the official malfeasance of Borough Council in illegally hiring three

(3) male employees without any notice to the public or posting and in

violation of their own Civil Service Commission Regulations.

      26.       Plaintiff’s lawsuit was published in the local newspaper, which

supports       that   this   lawsuit   is       a   matter   of   public    concern.

https://www.thetimes‐tribune.com/news/female‐police‐officer‐denied‐

position‐sues‐moosic‐1.2419252

      27.       Plaintiff has been retaliated against for filing this action by not

being scheduled for shifts, and specifically not getting the higher paying extra

duty shifts.

      28.       Plaintiff has suffered a loss of pay because of Defendant Chief

Janesko not scheduling her for shifts.

      29.       In or around May 2019, Plaintiff was specifically requested to

participate in the District Attorney’s DUI enforcement by Lackawanna

Detective Michelle Mancuso.

      30.       Instead of allowing Plaintiff to participate, Defendant Chief

Janesko denied her to do the same in retaliation for filing this lawsuit.




                                            5
         Case 3:18-cv-02289-JFS Document 25 Filed 06/27/19 Page 6 of 8




       31.     In or around April/May 2019, Plaintiff requested to attend a CTI

(crisis training).

       32.     Again, instead of allowing Plaintiff to participate in the training,

Defendant Chief Janesko denied her while allowing her male co‐workers to

attend training.

       WHEREFORE, Plaintiff seeks all remedies available pursuant to U.S.C. §

1983, including but not limited to compensatory damages, punitive damages

against Individual Defendant only, attorney fees and costs, pre‐ and post‐

interest, delay damages and emotional distress, and any other relief that a jury

finds fit.

                              COUNT III
     VIOLATION OF THE CIVIL SERVICE RULES/VIOLATION OF PUBLIC
                     POLICY/QUO WARRANTO
           PLAINTIFF V. DEFENDANT BOROUGH OF MOOSIC

       33.     Plaintiffs hereby incorporate by reference paragraphs one (1)

through thirty‐two (32) as if set forth herein at length.

       34.     “Of course, civil service regulations have long been treated as

having the force of law, Act of June 25, 1919, P.L. 581, as amended, 53 P.S. §

12633. The record does not indicate, nor does the city's brief contend, that the

city has repealed or amended the above‐quoted civil service regulations. They




                                         6
        Case 3:18-cv-02289-JFS Document 25 Filed 06/27/19 Page 7 of 8




remain in force.” Philadelphia v. Fraternal Order of Police, Lodge No. 5, 574

A.2d 123, 125 (Pa. Commw. 1990).

      35.        Here, Defendant Borough of Moosic has Civil Service Rules for

the selection of full‐time Police Officers, but yet failed to follow the same when

they hired three (3) full‐time Police Officers at the June 13, 2018 Borough

Council meeting.

      36.        The full‐time hiring of Police Officer Thomas McGovern, Jason

Jerecki and Jason O’Hara were illegal hirings and they should be removed

from their positions as full‐time Police Officers.

      37.        There is no question that Defendant Borough of Moosic was

required to follow the law and select full‐time officers pursuant to their Civil

Service Regulations.

      38.        Plaintiff was denied the opportunity to be selected as a full‐time

Police Officer

      39.        In violation of the law, Plaintiff was denied a full‐time Police

Officer position.

      WHEREFORE, Plaintiff seeks all remedies available pursuant to U.S.C. §

1983, including but not limited to removal of the illegal full‐time hirings,

compensatory damages, attorney fees and costs, pre‐ and post‐ interest, delay

damages and emotional distress, and any other relief that a jury finds fit.


                                          7
        Case 3:18-cv-02289-JFS Document 25 Filed 06/27/19 Page 8 of 8




      As to all counts a jury trial is demanded.


                                     By: s/ Cynthia L. Pollick
                                     Cynthia L. Pollick, Esquire, LLM
                                     Pa. I.D. No.: 83826
                                     363 Laurel Street
                                     Pittston, PA 18640
                                     (570) 654‐9675
                                     pollick@lawyer.com


                          CERTIFICATE OF SERVICE

      Cynthia L Pollick, Esquire, hereby certifies that on June 27, 2019, she

served a copy of Plaintiff’s Amended Complaint by serving a copy via

electronically on Defendants’ counsel:

            Patrick J. Boland III, Esquire
            Mark J. Kozlowski, Esquire
            Marshall Dennehey Warner Coleman & Goggin
            P.O. Box 3118
            Scranton, PA 18505‐3118
                                           s/ Cynthia L. Pollick
                                           Cynthia L Pollick, Esquire




                                         8
